U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/SOC
NUMBER: 5394.01
DATE:
February 1, 2016

Certification and Civil Commitment
of Sexually Dangerous Persons
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND APPLICATION
§ 549.90 Purpose and application.
(a) This subpart provides definitions and standards for review of persons for
certification to federal district courts as sexually dangerous persons, as
authorized by title 18 U.S.C. Chapter 313, by Bureau of Prisons staff or
contractors (collectively referred to in this Part as “the Bureau”).
The Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248) includes a
provision, codified in 18 U.S.C. § 4248 (section 4248), authorizing the Director of the Bureau of
Prisons (Bureau) to certify individuals for civil commitment as sexually dangerous persons. The
Bureau established a Sex Offender Certification Review Branch (SOCRB) within the Correctional
Programs Division to review inmates for potential certification as sexually dangerous persons.
Within the SOCRB, a Certification Review Panel (CRP) reviews inmates requiring closer scrutiny
for certification. The Director’s authority to certify inmates as sexually dangerous persons is
delegated to the Chairperson of the CRP.
The Bureau also established the Commitment and Treatment Program (CTP) for inmates certified
and committed as sexually dangerous persons pursuant to 18 U.S.C. § 4248. The CTP is a secure,
therapeutic environment dedicated to:
Federal Regulations from 28 CFR are in this type.
Implementing instructions are in this type.

■ Protecting the public through the secure confinement of sexually dangerous persons.
■ Providing comprehensive treatment services to assist participants in developing the skills
necessary to prepare them to be safely released back into the community.
The CTP is a secure treatment facility, operated on the grounds of a correctional institution, but,
to the extent practicable, maintained apart from areas designated for sentenced inmates.
This Program Statement establishes:
■ Procedures and guidelines to be used by Bureau staff for identification and referral of inmates
for potential certification as sexually dangerous persons.
■ Procedures and guidelines to be used by the CRP and other Bureau staff in the Sex Offender
Certification Review Branch (SOCRB) for review and certification of inmates as sexually
dangerous persons under section 4248.
■ Treatment protocols designed to reduce the risk of sexual re-offense and facilitate
reintegration back into the community.
■ Procedures and guidelines for operating the CTP designed to encourage treatment
participation and reward pro-social behavior in a therapeutic environment.
(b) This subpart applies to persons in Bureau custody, including those:
(1) Under a term of imprisonment;
(2) For whom all criminal charges have been dismissed solely for reasons relating
to the person’s mental condition; or
(3) In Bureau custody pursuant to 18 U.S.C. § 4241(d).
Inmates in Bureau custody under a term of imprisonment who are subject to review for potential
certification as sexually dangerous persons include:
■
■
■
■
■

Federal offenders.
District of Columbia Code felony offenders.
Treaty transfer cases.
Inmates serving concurrent Federal and state sentences.
Inmates subject to detainers with Immigration and Customs Enforcement (ICE) or other
Federal, state, or local authorities.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

Categories of inmates who do not require review for potential certification as sexually dangerous
persons include:
■ Pretrial inmates (except inmates found incompetent and unrestorable under section 4241(d)
and inmates whose charges were dismissed due to a mental condition).
■ Persons held as material witnesses.
■ Persons held on civil contempt orders.
■ Persons released on bond.
■ Inmates serving only state sentences in Bureau custody.
■ Inmates serving only military terms of imprisonment in Bureau custody.
■ Inmates in Bureau custody being held solely as ICE detainees.
■ Persons housed at Residential Reentry Centers (RRC) as a condition of supervised release.
(c) The Bureau may certify that a person in Bureau custody is a sexually
dangerous person when review under this subpart provides reasonable cause to
believe that the person is a sexually dangerous person. In determining whether a
person is a sexually dangerous person and should be so certified, the Bureau will
consider any available information in its possession and may transfer the person
to a suitable facility for psychological examination in order to obtain information
for this purpose.
a. Program Objectives
■ The public will be protected through the secure confinement of sexually dangerous persons.
■ Program participants will receive comprehensive treatment services to assist them in
developing the skills necessary to prepare them to be safely released back into the community.
b. Policy Waivers. Federal Regulations (rules) that apply to pretrial inmates also apply to
certified and committed inmates and cannot be waived. All Bureau policies apply to certified
and committed inmates unless specifically provided otherwise in this policy. Waivers from any
Bureau policy or national directive must be processed according to the Program Statement
Directives Management Manual.
c. Institution Supplement. The Bureau’s designated CTP institution(s) develops an Institution
Supplement that addresses specific details of operations and procedures.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

2. DEFINITIONS
§ 549.91 Definition of “sexually dangerous person.”
For purposes of this subpart, a “sexually dangerous person” is a person:
(a) Who has engaged or attempted to engage in:
(1) Sexually violent conduct; or
(2) Child molestation; and
(b) Has been assessed as sexually dangerous to others by a Bureau mental health
professional.
§ 549.92 Definition of “sexually violent conduct.”
For purposes of this subpart, “sexually violent conduct” includes any unlawful
conduct of a sexual nature with another person (“the victim”) that involves:
(a) The use or threatened use of force against the victim;
(b) Threatening or placing the victim in fear that the victim, or any other person,
will be harmed;
(c) Rendering the victim unconscious and thereby engaging in conduct of a
sexual nature with the victim;
(d) Administering to the victim, by force or threat of force, or without the
knowledge or permission of the victim, a drug, intoxicant, or other similar
substance, and thereby substantially impairing the ability of the victim to appraise
or control conduct; or
(e) Engaging in such conduct with a victim who is incapable of appraising the
nature of the conduct, or physically or mentally incapable of declining
participation in, or communicating unwillingness to engage in, that conduct.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

§ 549.93 Definition of “child molestation.”
For purposes of this subpart, “child molestation” includes any unlawful conduct
of a sexual nature with, or sexual exploitation of, a person under the age of 18
years.
§ 549.94 Definition of “sexually dangerous to others.”
For purposes of this subpart, “sexually dangerous to others” means that a person
suffers from a serious mental illness, abnormality, or disorder as a result of which
he or she would have serious difficulty in refraining from sexually violent conduct
or child molestation if released.
■ “Certified inmate” refers to a person who has been certified in the district court as a sexually
dangerous person pursuant to 18 U.S.C. § 4248(a) and is awaiting a final hearing to determine
whether he/she should be civilly committed.
■ “Committed inmate” refers to a person who has been found by a district court to be a sexually
dangerous person pursuant to 18 U.S.C. § 4248(d) and has been committed to the custody of
the Attorney General for custody, care, and treatment.
■ “CTP inmate” refers generally to a person in the Commitment and Treatment Program,
whether certified or committed as a sexually dangerous person.
■ 4241(d) refers to 18 U.S.C. §4241(d), which section allows the court to commit to the custody
of the Attorney General a defendant who has been found by the court to be presently suffering
from a mental disease or defect rendering him/her mentally incompetent to the extent that
he/she is unable to understand the nature and consequences of the proceedings against him/her
or to assist properly in his/her defense.
■ 4246 refers to 18 U.S.C. §4246, which is a statute that involves the certification and potential
commitment of an inmate who is presently suffering from a mental disease or defect as a
result of which his/her release would create a substantial risk of bodily injury to another
person or serious damage to property of another.
■ “Interstate Compact on Mental Health” refers to an interstate compact among several states
for the purpose of ensuring proper and expeditious treatment of persons with mental
conditions and mental disabilities among and between states. The legislature of each member
state passes its own laws adopting said compact.
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

3. INITIAL IDENTIFICATION OF INMATES FOR REVIEW
The Designation and Sentence Computation Center (DSCC) and Bureau institutions initially
identify inmates who may qualify for review for potential certification as sexually dangerous.
DSCC staff identify newly sentenced inmates having a history of unlawful sexual conduct, and
refer to the SOCRB those inmates who are between eighteen (18) and twenty-four (24) months
from their projected release date (PRD), unless the inmate’s total sentence does not exceed
eighteen (18) months, in which case their review will take place immediately (review period).
Institution staff update each inmate’s sexual offending history (i.e., Walsh CMA), as necessary,
throughout the inmate’s term of imprisonment; identify inmates with a relevant history who were
not identified by the DSCC; and immediately refer to the SOCRB inmates with a history of
unlawful sexual conduct when their release date is within the review period.
a. DSCC Procedures. For each newly sentenced inmate committed to the Bureau, DSCC
classification staff review available documentation, which typically includes the Presentence
Investigation Report (PSR), the Judgment and Commitment Order (J&C), and the Statement of
Reasons (SOR), for any history of unlawful sexual conduct.
For each inmate having no documented history of unlawful sexual conduct, DSCC classification
staff enter the case management assignment (CMA) of “WA NO HIST” (NO WALSH ACT
OFFENSE HISTORY) in SENTRY.
For each inmate having any history of unlawful sexual conduct, DSCC staff enter the CMA of
“WA W CONV” (WALSH ACT HISTORY WITH CONVICTION) or “WA NO CONV”
(WALSH ACT HISTORY-NO CONVICTION), as provided in Attachment A.
If a newly sentenced inmate has a history of unlawful sexual conduct and is within the review
period, a DSCC Senior Designator refers him/her to the SOCRB by entering the Walsh CMA of
WA REFER in SENTRY.
If an inmate, who was reviewed and not certified as sexually dangerous, subsequently returns to
custody to serve a new term of imprisonment, the DSCC Senior Designator deletes the WA NOT
CER, and adds a WA REFER code.
b. Institution Procedures. Wardens designate a Sex Offender Release Coordinator (SORC),
ordinarily the Case Management Coordinator (CMC), to ensure that each inmate at their
institutions has a correct Walsh history CMA, and refer inmates with a history of unlawful sexual
conduct to the SOCRB for review when they are within the review period, by adding a WA
REFER code. After the inmate arrives at his/her designated institution, the SORC or Unit Team
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

reviews available documentation to ensure the Walsh history CMA entered in SENTRY is current
and accurate.
At every Program Review, the unit team monitors the inmate’s conduct and reviews any new
information to determine if a change to the inmate’s Walsh history CMA is necessary. The SORC
ensures that any additional information that could bear on the inmate’s Walsh review status is
forwarded to the SOCRB within the review period. This may include information on a detainer, an
incident or SIS report, DHO reports, etc.
To the extent possible, the SOCRB’s review process should not interfere with the institution’s
routine release preparation. However, an inmate may not be placed in an RRC until the SOCRB
has concluded its review of the inmate and approved him/her for release.
c. Private Contract Institutions. Private contract institutions follow the same policy and
procedures as BOP institutions. The SOCRB directs any issues or concerns regarding the review,
transfer, or certification of an inmate to the Privatization Management Branch.
d. Section 4241(d) Inmates. Any inmate who is committed to the custody of the BOP pursuant to
section 4241(d) shall be reviewed by the SOCRB pursuant to section 4248 when:
■ The inmate has any documented history of unlawful sexual conduct.
■ The Court determines that the inmate cannot be restored to competency.
To ensure timely review by the SOCRB, the Medical Referral Center (MRC) employs the
following procedures:
■ At the conclusion of the court-ordered restoration period, the MRC returns the inmate to the
court in a timely manner.
■ If the MRC determines that restoration to competency will not be attained and the inmate has a
history of sexual offending, the MRC prepares a report and cover letter that contains
appropriate language alerting the court and the parties involved that such a determination
triggers review pursuant to sections 4246 and 4248. The following is sample language to
consider using:
“If the court agrees with our opinion that the defendant will not be restored to competency in
the foreseeable future, he/she is subject to the provisions of Title 18 U.S.C. Sections 4246 and
4248. Accordingly, the defendant should be returned to the custody of the Attorney General

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

7

for designation to a Medical Referral Center to undergo an evaluation pursuant to these
statutes.”
■ When an inmate committed under section 4241(d) is reviewed by the CRP of the SOCRB
pursuant to section 4248, and the CRP finds that he/she does not qualify for certification as a
sexually dangerous person, the CRP sends an e-mail to the MRC informing them of this
finding. The Warden of the MRC forwards to the court the CRP’s determination along with
the results of any review pursuant to section 4246. If the inmate is found by the CRP to meet
the criteria for certification as a Sexually Dangerous Person pursuant to section 4248, the CRP
informs the MRC of its finding. A signed letter by the CRP chairperson is sent to the MRC
informing the Warden of the finding. The Warden then forwards the CRP’s determination to
the appropriate court, along with the result of any review pursuant to section 4246.
■ When an inmate is being reviewed pursuant to both section 4246 and section 4248, the CRP
and the MRC coordinate their efforts and, in consultation with Bureau legal staff, determine
the most appropriate course of action. A decision by the CRP to not certify an individual under
section 4248 does not preclude the MRC from determining that there is evidence pursuant to
section 4246 of risk of bodily injury due to sexual abuse.
■ Ordinarily, the inmate will already be housed at the designated treatment facility for certified
inmates. If not, the CRP initiates a transfer to the designated treatment facility, as long as there
are no contrary court orders. If the individual requires a transfer to the treatment facility,
his/her certification as a Sexually Dangerous Person is filed only after he/she arrives.
■ If the court issues an order for an examination pursuant to 18 U.S.C. section 4246 or section
4248 after an individual committed pursuant to U.S.C. section 4241(a) is deemed not
restorable, and if the individual is not currently housed at a MRC, the reviews pursuant to
sections 4246 and 4248 are handled separately. An examination under section 4246 is
conducted at an institution normally designated for that purpose. The review pursuant to
section 4248 is referred to and conducted by the Sex Offender Certification Review Panel,
pursuant to the procedures set forth in Section 4 of this Program Statement. The CRP reports
its finding directly to the appropriate court, with a copy to the Bureau institution.
e. Immediate Releases. The CMC will ensure contact with the SOCRB as soon as they become
aware of an immediate order of release for an inmate with a CMA assignment of “WA CONV” or
“WA NO CONV.”

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

8

At the SOCRB’s request, staff send an electronic copy of the PSR, J&C, SOR, and any other
pertinent information to the SOCRB GroupWise mailbox (BOP-CPD/Certification Review
Panel), marking the message “urgent, high-priority.”
During normal duty hours (EST), telephone contact with the SOCRB should be made as soon as
possible.
After-hours notification should be done by telephone to the SOCRB’s on-call psychologist.
Contact numbers are located on SOCRB’s Sallyport website and the weekly Duty Officer’s
Program Roster.
A SOCRB staff member reviews the case and responds to the institution via GroupWise that the
inmate is either cleared for release or requires review by the CRP. If further review is required, the
CRP conducts an expedited review and the inmate remains in custody only with the approval of
the Assistant Director, Correctional Programs Division, and the Assistant Director, Office of
General Counsel, or persons acting in their absence.
f. Parole Cases. When a sex offender is within the review period, the unit team refers the inmate
to the SOCRB, which conducts a review for sexual dangerousness and communicates the findings
to the U.S. Parole Commission and the institution where the inmate is housed.
If the inmate is not certified by the SOCRB (i.e., WA NOT CER) and denied parole, the unit team
and SORC monitors his/her conduct and reviews any new information between parole hearings, to
determine if a re-review by the SOCRB is necessary. If the unit team or SORC becomes aware of
any new information or conduct of a sexual nature that was not taken into consideration by the
SOCRB, the unit team notifies the SOCRB that the inmate requires a re-review before the next
parole hearing date.
g. Treaty Transfers. The Treaty Transfer Program, Correctional Programs Division, Central
Office, identifies qualified inmates pending treaty transfer by way of Walsh CMA assignments and
transmits transfer packets to the SOCRB for review. Upon completion of an expedited review, the
SOCRB updates the SENTRY CMA and informs the Treaty Transfer Program of the finding.
4. INITIAL REVIEW BY THE SOCRB
The SOCRB reviews each inmate identified by the DSCC and Bureau institutions, and determines
whether he/she meets the statutory definition of a sexually dangerous person for certification
purposes.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

9

a. Initial Screening for Behavioral Element (Element 1). Each inmate identified by the DSCC
and Bureau institutions as having a history of unlawful sexual conduct is screened by a
Correctional Program Specialist to determine whether his/her conduct may qualify him/her for
potential certification as a sexually dangerous person. To qualify for such certification, there must
be evidence that the individual engaged or attempted to engage in sexually violent conduct or child
molestation, which is referred to as Element 1.
During initial screening, a Correctional Program Specialist reviews available documentation of the
inmate’s unlawful sexual conduct and determines whether there is evidence that the conduct meets
at least one of the above definitions. A charge or conviction for a sexual offense is not necessary
as long as the conduct underlying the offense indicates having engaged or attempted to engage in
sexually violent conduct or child molestation.
Conversely, a charge or conviction for a sex offense does not categorically constitute having
engaged or attempted to engage in sexually violent conduct or child molestation. For example, a
history only of possession, receipt, or transmittal of child pornography ordinarily does not
constitute having engaged or attempted to engage in sexually violent conduct or child molestation.
While such conduct could be viewed as exploitation within the meaning of the definition of child
molestation, civil commitment is intended for the most serious offenders having more direct victim
contact. Sexual misconduct occurring in a correctional or other confinement facility may be
considered in evaluating the existence of qualifying Element 1 conduct.
Inmates whose conduct is determined not to meet Element 1 require no further review and are
cleared to release upon the expiration of their sentences or other disposition of their criminal
charges. Cases where there is evidence of Element 1 conduct proceed to a risk assessment by a
Correctional Program Specialist or Certification Review Psychologist.
b. Risk Assessments by Correctional Program Specialists. Correctional Program Specialists in
the SOCRB conduct actuarial risk assessments for the following categories of cases where there is
some evidence of having engaged or attempted to engage in sexually violent conduct or child
molestation (Element 1 conduct), but the inmate’s history and risk of sexual recidivism is unlikely
to be serious enough to warrant further review for potential certification for civil commitment:
■ Inmates having a single allegation, admission, or charge of sexually violent conduct or child
molestation, not resulting in a conviction.
■ Inmates having a single sex offense conviction involving consensual sexual conduct between
similar-age peers, one or both of whom are under the age of 18.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

10

■ Inmates having a single juvenile conviction for a sex offense and who are currently an adult
with no other history of sexual offending. (If the sex offense was committed by a minor who is
currently still a juvenile, the case is referred to a SOCRB Clinical Psychologist.)
Correctional Program Specialists employ one or more actuarial instruments, as approved by the
SOCRB Administrator, for which they have received training. If the risk assessment indicates the
inmate is at low risk for sexual recidivism, no further review is required and the inmate is
approved for release. If the assessment indicates the inmate may be at moderate or high risk, the
case is referred to a SOCRB Clinical Psychologist for further review. Pertinent information is
documented in the Sex Offender Data System (SODS).
c. Preliminary Case Review and Risk Assessment by SOCRB Clinical Psychologists.
SOCRB Clinical Psychologists review cases not screened out by the Correctional Program
Specialists pursuant to section (b) above, and all other categories of cases where there is evidence
that the inmate has engaged or attempted to engage in sexually violent conduct or molestation.
This review includes completion of a case summary and, ordinarily, an actuarial risk assessment,
both of which are documented in SODS. The case summary may include details regarding the
inmate’s history of sexual and non-sexual offenses, institutional misconduct, mental health
contacts and treatment, and the length and nature of community supervision to follow
imprisonment. For the risk assessment, the SOCRB Clinical Psychologists ordinarily employ one
or more actuarial instruments approved for use by the SOCRB Administrator and for which they
have received training.
Based on the case summary and actuarial risk assessment, the SOCRB Clinical Psychologist
makes a preliminary clinical determination regarding the inmate’s risk of sexual recidivism and
his/her suitability for further review for certification. Inmates clinically determined to be at low or
moderate risk by SOCRB Clinical Psychologists generally do not require further review and are
approved for release. Inmates believed to be at higher risk are referred to the CRP.
5. FULL REVIEW BY THE CERTIFICATION REVIEW PANEL (CRP)
Cases receiving further consideration for certification are reviewed by the full CRP. The CRP
reviews cases where there is evidence that the inmate engaged or attempted to engage in sexually
violent conduct or child molestation, and a preliminary risk assessment indicates that the inmate
may be at high risk for sexual recidivism.
The CRP ordinarily includes:
■ A Chairperson (the SOCRB Administrator or designee).
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

11

■ One or more SOCRB Clinical Psychologists.
■ An Attorney from the Office of General Counsel.
a. Initial Review Procedures. The CRP reviews each element associated with the statutory/
regulatory definition of sexually dangerous person; i.e., whether the inmate has engaged or
attempted to engage in sexually violent conduct or child molestation and is sexually dangerous to
others. The term “sexually dangerous to others” encompasses a diagnostic element and a risk
element.
Cases referred to the full CRP are first reviewed at an initial meeting. CRP members review and
discuss the case summary prepared by a SOCRB Clinical Psychologist. If the CRP is able to
determine from the available information that the inmate, clinically or legally, does not meet at
least one of the required elements for certification, the CRP discontinues review and approves the
inmate for release. Otherwise, the CRP evaluates the available information to determine whether
the inmate satisfies all of the required elements for certification. The CRP may consider diagnoses
rendered in prior mental health evaluations, although diagnoses must be determined by the CRP to
be valid, current, and serious to qualify the inmate for certification. When the CRP lacks sufficient
information to render an informed decision on the diagnostic or risk elements, it refers the inmate
for a precertification evaluation.
b. Precertification Evaluation. A precertification evaluation is a forensic psychological
evaluation requested by the CRP, which is conducted by a psychologist with specialized training in
the assessment of sex offenders, ordinarily a Bureau (or Bureau-contracted) psychologist. The
precertification evaluation includes comprehensive diagnostic and risk assessments of the inmate
that help the CRP determine the second and third elements necessary for certification as a sexually
dangerous person. The evaluation also offers an opinion whether the inmate appears to meet
criteria for sexual dangerousness, as outlined under section 4248. The evaluation assists the CRP
in making certification decisions.
When the CRP refers a case for a precertification evaluation, SOCRB staff notify field staff of the
need to coordinate the inmate’s transfer to a facility designated by the Bureau to conduct the
assessment. The mental health professional conducting the precertification evaluation attempts to
interview the inmate for the evaluation and gives the inmate notice regarding the nature and
purpose of the evaluation (BP-A1044, Notice of Psychological Evaluation). If the inmate refuses
to participate, he/she is informed that the evaluation will be conducted with or without his/her
participation. The evaluator prepares a written report of the precertification evaluation and
provides it to the CRP for review.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

12

c. Certification Decision by CRP. After receipt of the precertification evaluation, if requested,
the CRP meets to discuss the evaluation and information associated with the inmate’s case and
review each of the three elements for certification as a sexually dangerous person:
(1) Behavioral Element: “Engaged or attempted to engage in sexually violent conduct or
child molestation.” Although there has been some preliminary review of this element during the
earlier stages of the certification review, the CRP reviews records documenting the inmate’s
history of sexually violent conduct or child molestation. The CRP evaluates the information to
determine whether it is likely legally sufficient to prove this element by clear and convincing
evidence in a judicial commitment proceeding.
(2) Diagnostic Element: “A serious mental illness, abnormality, or disorder.” The CRP
determines whether the inmate has a diagnosable condition relevant to his/her offending behavior.
(3) Risk Element: “Serious difficulty in refraining from sexually violent conduct or child
molestation.”
§ 549.95 Determining “serious difficulty in refraining from sexually violent conduct
or child molestation if released.”
In determining whether a person will have “serious difficulty in refraining from
sexually violent conduct or child molestation if released,” Bureau mental health
professionals may consider, but are not limited to, evidence:
(a) Of the person’s repeated contact, or attempted contact, with one or more
victims of sexually violent conduct or child molestation;
(b) Of the person’s denial of or inability to appreciate the wrongfulness,
harmfulness, or likely consequences of engaging or attempting to engage in
sexually violent conduct or child molestation;
(c) Established through interviewing and testing of the person or through other risk
assessment tools that are relied upon by mental health professionals;
(d) Established by forensic indicators of inability to control conduct, such as:
(1) Offending while under supervision;
(2) Engaging in offense(s) when likely to get caught;
(3) Statement(s) of intent to re-offend; or
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

13

(4) Admission of inability to control behavior;
(e) Indicating successful completion of, or failure to successfully complete, a sex
offender treatment program.
The CRP employs a clinically adjusted actuarial method of risk assessment; this involves using
one or more actuarial instruments to establish a base level of risk. The CRP then applies
clinically significant or risk-relevant dynamic risk factors to adjust the inmate’s risk level
upward or downward. It may use other accepted psychological methods of assessment.
In addition, as provided in the statute, the inmate’s serious difficulty in refraining from sexually
violent conduct or child molestation must result from a serious mental illness, abnormality, or
disorder. There must be a clearly identifiable link, or nexus, between these two elements to
warrant certification.
(4) Legal Considerations. The CRP identifies and considers any legal issues potentially
affecting the government’s ability to pursue civil commitment in a court proceeding per section
4248. This requirement recognizes that cases may arise where the CRP determines an inmate
meets the statutory criteria from a clinical standpoint, but the case poses legal obstacles that may
ultimately preclude his/her commitment. Factors considered by the CRP include:
■ Burden of Proof. The CRP evaluates the likelihood that the government will be able to
prove all three elements by clear and convincing evidence. This includes an assessment of
the documentary and testimonial evidence available to support the behavioral element
necessary for civil commitment.
■ Self-Admissions. The CRP evaluates the nature of any admissions made by the inmate, the
context in which they were made, and the extent to which they are relied upon in proving one
or more elements for certification. Admissions documented for an official proceeding or
investigation where the inmate had an opportunity to contest factual assertions (e.g.,
Presentence Investigation Report [PSR], Statement of Reasons [SOR], court transcript) may
be more probative than admissions made in a clinical treatment setting (e.g., Sex Offender
Treatment Program or Sex Offender Management Program).
■ Legal Landscape. The CRP considers case law, statutes, court orders, and other legally
binding precedents that affect the Bureau’s operation under section 4248.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

14

6. CERTIFICATION OF INMATES
For each case, CRP members discuss the clinical, legal, and other relevant issues in determining
whether or not to certify the inmate as a sexually dangerous person under section 4248.
For inmates not certified by the CRP, the SOCRB’s Correctional Program Specialist enters the
CMA assignment of WA NOT CERT in SENTRY. An e-mail is sent to the Certification Review
mailbox of the institution where the inmate is housed informing them to follow routine release
procedures.
For inmates certified by the CRP, a declaration entitled, “Certification of a Sexually Dangerous
Person” is signed by the Chairperson or Acting Chairperson of the CRP and transmitted to the
U.S. Attorney’s Office in the district where the inmate is confined.
Presently, FCI Butner is the designated institution for inmates who are referred for
precertification evaluations and certified and committed as sexually dangerous persons; the
certification is transmitted to the U.S. Attorney’s Office in the Eastern District of North Carolina.
Other sites may be activated as needed. The U.S. Attorney’s Office files the certification and an
accompanying petition in the district court on behalf of the Director of the Bureau of Prisons.
The filing of the certification stays the release of the inmate pending the outcome of a judicial
commitment proceeding under section 4248. Upon filing of the certification, the SOCRB
Correctional Program Specialist enters the CMA assignment of WA CERTIFD in SENTRY.
7. COMMITMENT OF INMATE UNDER SECTION 4248 AND STATE PLACEMENT
In accordance with 18 U.S.C. § 4248(d), once a person is committed to the custody of the
Attorney General as a sexually dangerous person, the BOP makes all reasonable efforts to cause
the state where the person was domiciled or tried to assume responsibility for his/her custody,
care, and treatment. Bureau staff, under the direction of the CTP Administrator, make efforts to
secure state placement on behalf of the Bureau and the Attorney General.
While efforts to seek state placement are not mandated until after an inmate’s commitment as a
sexually dangerous person, Bureau staff begin these efforts as soon as practicable after an
inmate’s certification as sexually dangerous is filed in the district court.
Bureau staff, under the direction of the CTP Administrator, are required to identify the state
where the inmate was domiciled before this most recent conviction or commitment, and the state
where he/she was tried for the most recent offense (if different from the state of domicile).
Bureau staff consult the PSR or other documentation to identify the inmate’s state(s) of domicile
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

15

and trial. The inmate may be consulted for this information when appropriate. The inmate may
also be consulted to determine if he/she has significant family or other ties to other states. Upon
verification, the staff member may contact these other states for potential placement.
For each state where placement is being sought, the Bureau staff contact, at a minimum, the
appropriate state’s Interstate Compact on Mental Health Coordinator, if any, and the state’s
mental health care agency. Other agencies or entities, such as the state Attorney General’s
Office, the Governor’s Office, or individual residential facilities may be contacted.
CTP staff make attempts to obtain a response, either accepting or declining placement. If a state
has an appropriate placement available for the inmate, CTP staff consult with institution legal
staff to assist with legal issues, as needed. CTP staff will maintain detailed records of state
placement attempts to assist with future placement efforts and respond to court requests for
evidence of such.
8. COMMITMENT AND TREATMENT PROGRAM FOR SEXUALLY DANGEROUS
PERSONS
If state placement is not secured, the committed inmate is placed in the Commitment and
Treatment Program (CTP) for custody, care, and treatment until a state assumes this
responsibility, or the inmate is no longer sexually dangerous to others, or will not be sexually
dangerous if released under a prescribed regimen of care or treatment.
a. Staffing
(1) CTP Administrator. The CTP Administrator reports directly to the Warden. He/she is
responsible for executing or designating all functions pertaining to the running of the CTP:
■
■
■
■

Providing direct supervision to the Forensic Psychologist Coordinator.
Providing direct supervision to the Clinical Services Coordinator.
Providing direct supervision to Health Systems Specialists.
Coordinating with other Department Heads to ensure appropriate ancillary services,
including religious, educational, vocational, and recreational programming.
■ Participating directly in program functions.
■ Serving as the chairperson of annual case reviews, including risk assessment, clinical
progress, and rehabilitative needs.
(a) Health Systems Specialists provide support to the CTP under the direction of the CTP
Administrator. He/she administers and scores a variety of psychological tests; manages daily
operation of the Psychology Data System (PDS), including entering clinical records, scheduling
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

16

appointments, record/file keeping, and other clerical duties; and is trained in records
management and requirements of confidentiality. He/she gathers case information at precertification, and assists with maintenance and compilation of records throughout the
commitment.
(2) Clinical Treatment Services Staff provide assessment, treatment planning, and
psychological interventions to CTP inmates.
(a) Clinical Coordinator. The Clinical Coordinator is a licensed psychologist with
qualifications commensurate with his/her duties. He/she reports to the CTP Administrator.
Included are the following duties:
■ Providing clinical supervision to clinical treatment staff, including assessment and
development of the professional skills of CTP Psychologists, Treatment Specialists, and
Clinical Social Workers.
■ Conducting staff meetings to ensure that treatment participants receive services
commensurate with their treatment needs.
■ Development of treatment and assessment protocols for treatment participants.
■ Coordination of therapeutic activities provided by clinical treatment staff.
(b) CTP Psychologists. The CTP Psychologist provides services requiring expertise in the
treatment and risk management of sexual offenders, including:
■ Performing and writing diagnostic assessments.
■ Conducting process groups and individual psychotherapy.
■ Consulting with the unit team, Correctional Services, and other institution staff on clinical
and correctional management issues.
(c) Clinical Social Worker. The Clinical Social Worker reports directly to the Clinical
Coordinator, provides clinical services, and coordinates re-entry functions. Included are the
following duties:
■ Acting as the Bureau’s designee for initiating contact and developing relationships with
personnel in state agencies, with the intent of securing state placements for all certified
inmates.
■ Preparing, reviewing, and integrating proposed discharge conditions for releasing CTP
inmates.
■ Serving as point of contact for continuity of care issues pertaining to inmates conditionally
releasing to various jurisdictions.
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

17

■ Working with other departments to provide ancillary services (unit team, Reentry Affairs
Coordinator, etc.).
■ Conducting psychoeducational groups and individual counseling sessions.
■ Co-facilitating process groups.
(d) CTP Treatment Specialists. The CTP Treatment Specialist provides direct services,
including:
■ Performing psychosocial and psychosexual history interviews.
■ Writing reports summarizing inmates’ psychosocial and psychosexual histories.
■ Documenting treatment participation and writing treatment summaries, including
recommendations for effective reintegration into the community.
■ Scoring and documenting risk assessment instruments.
■ Conducting psychoeducational groups and individual counseling sessions.
■ Co-facilitating process groups.
■ Consulting with other institution staff on correctional management issues pertaining to sexual
offenders.
(3) Forensic Services Staff provide psychological examination reports to assist other parties in
decisions regarding sexual dangerousness.
(a) Forensic Coordinator. The Forensic Coordinator is a licensed psychologist reporting
directly to the CTP Administrator. Included are the following duties:
■ Providing clinical supervision to forensic psychologists.
■ Completing precertification evaluations and annual reviews.
■ Providing expert testimony.
(b) Forensic Psychologist. The Forensic Psychologist is a licensed psychologist reporting
directly to the Forensic Coordinator. He/she completes precertification evaluations and annual
reviews, and provides expert testimony.
b. Treatment
(1) Clinical Treatment Services. Clinical Treatment Services provides assessment, treatment
planning, and psychological interventions to effect changes in thought processes and behavior to
reduce the likelihood that participants will commit further acts of sexual violence. Clinical
Treatment Services also provides other mental health services to address other treatment needs of
the CTP population.
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

18

(a) Multi-disciplinary Treatment Team (MTT): The MTT refers to a comprehensive
treatment team that integrates CTP clinical staff, Correctional Programs, Correctional Services,
and other departmental staff. The MTT’s mission is to develop, coordinate, and manage the CTP
inmate’s Treatment and Behavior Management Plan.
(b) Treatment Behavioral Management Plan (TBMP): The TBMP is a comprehensive
document that is derived from a multidisciplinary assessment of the CTP inmate’s social,
educational, occupational, spiritual, and psychological needs and abilities upon admission to the
CTP. The TBMP guides all decisions related to the CTP inmate’s conditions of confinement and
recommended clinical interventions, with the goal of preparing the inmate for eventual return to
the community.
(2) Clinical Treatment Elements. The Clinical Coordinator, under the supervision of the CTP
Administrator and in consultation with the Sex Offender Certification Review Branch, Central
Office, develops and implements a clinical treatment program for CTP inmates that is consistent
with recent research and practice standards. The treatment model incorporates the following
elements:
(a) Assessment Protocols. The Clinical Coordinator, under the supervision of the CTP
Administrator, develops an assessment protocol to establish appropriate treatment targets,
reflecting the most recent assessment technology. Assessment protocols may include structured
interview protocols, risk assessment instruments, psychometric testing, and physiological
measures.
(b) Individual Treatment Plan. The CTP develops individual treatment plans for each inmate,
including objective benchmarks of treatment progress. An inmate’s progression through the
phases of treatment programming will be determined based upon the inmate’s level of
psychological/cognitive functioning.
(c) Therapeutic Activities. The CTP provides a range of therapeutic services, including
psychotherapy groups, individual psychotherapy, psychoeducational groups, therapeutic
community meetings, and adjunctive treatment activities.
(d) Treatment Protocols. The Clinical Coordinator, under the supervision of the CTP
Administrator and in consultation with the Sex Offender Certification Review Branch, Central
Office, develops a treatment protocol consistent with professional standards and treatment
research. The Clinical Coordinator may develop a CTP Inmate Treatment Handbook with the
approval of the CTP Administrator, with the concurrence of the Sex Offender Certification
Review Branch.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

19

(e) Specialized Treatment Program Components. Based upon need, treatment services for
special populations (e.g., inmates with cognitive impairment or major mental disorders; drug- or
alcohol-dependent inmates) may be developed.
(f) Pharmacological Interventions. If indicated and with the consent of the inmate,
pharmacological interventions targeting sexual disorders may be a component of the CTP’s
clinical treatment services.
(3) Program Support. Except in emergency situations (i.e., those for which institution
emergency plans are written and other events such as assaults and body alarms where an
immediate response is required), CTP clinical staff members are assigned exclusively to provide
programming. They are not used for other duties (e.g., routine custody, unit, or case
management functions).
(4) Participation in Treatment Services. Participation in psychotherapy and other therapeutic
activities is voluntary. Continued participation in these activities depends on meaningful
participation in programming and appropriate conduct. The inmate’s participation in treatment
activities will be monitored by CTP staff and reported to the Court, with regard to the inmate’s
mental condition and need for continued commitment, in accordance with Sections 4247(e) and
4248.
(a) Motivational Enhancement. The Clinical Coordinator, under the supervision of the CTP
Administrator, maintains the Privilege System (see Section 9) to encourage inmates to commit to
active participation in treatment activities. Clinical Treatment Services staff meet at least
quarterly with inmates who refuse treatment in an effort to motivate them to participate.
(b) Consent for Treatment. Inmates volunteering for participation in treatment are advised by
staff of appropriate standards of participation, expectations regarding self-disclosure, and
confidentiality of other participants’ disclosures in treatment groups. Inmates sign a consent
form acknowledging the requirements for treatment participation.
(c) Withdrawal from Treatment. An inmate may withdraw from participation in treatment.
Staff document in PDS the stated reason for withdrawal. The participant is advised of the
consequences of withdrawal, and is encouraged to submit a request for re-enrollment.
(d) Incomplete. A participant is placed in incomplete status when unable to participate in
treatment due to reasons beyond his/her control (e.g., hospitalization, writ). CTP clinical staff
offer to resume programming when practicable.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

20

(e) Intervention Prior to Suspension. To conduct an intervention, treatment staff:
■ Meet with the inmate to discuss his/her behavior or lack of progress.
■ Assign the treatment intervention(s) chosen to reduce or eliminate the behavior, or to
improve progress.
■ Warn the inmate of the consequences of failure to alter his/her behavior.
■ Properly document in PDS the meeting and treatment intervention(s) assigned.
■ Properly document in PDS changes to the inmate’s treatment plan, and ensure that both staff
and the inmate sign the amended treatment plan.
■ When appropriate, require the inmate to discuss his/her targeted behavior in a treatment
group or with the treatment community.
(f) Suspension Decision. If repeated treatment interventions are required due to inappropriate
behaviors or unsatisfactory progress, the treatment team meets to decide if the inmate will be
removed from the program. The CTP Administrator, upon recommendation from the Clinical
Coordinator, makes the final determination. If he/she decides to suspend the inmate, the Clinical
Coordinator is responsible for:
■ Verbally notifying the inmate of his/her suspension status. A CTP Psychologist may also
perform this function.
■ Ensuring that documentation describes the reason for suspension, as well as the behavior that
is expected prior to returning to the treatment program.
Inmates must be given at least one attempt at a formal intervention before suspension. An
intervention is not necessary when the documented lack of compliance is of such magnitude that
an inmate’s continued presence would create an immediate, ongoing problem for staff or other
inmates.
(g) Re-enrollment in Program Activities. An inmate who withdraws or is suspended from
treatment programming may reapply for readmission through an Inmate Request to Staff (BPA0148) to the Clinical Coordinator. Although immediate readmission is not required, the
Clinical Coordinator may impose a TBMP to re-engage the inmate in treatment activities, which
may include a specified period of appropriate conduct or successful completion of assigned
activities.
c. Clinical Documentation. All clinical activities provided by CTP treatment staff, including
contacts with inmates and consultations with non-clinical treatment staff, should be documented
in the agency’s information management system for mental health records. Supporting
documentation (e.g., questionnaires, raw test data and interpretive reports, and signed treatment
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

21

plans) is scanned and stored in PDS, or kept in hard copy files for the time frames specified by
the Records and Information Disposal Schedule (RIDS).
The minimum required documentation on participants in treatment programming includes:
■ A comprehensive assessment, including a review of the participant’s psychosocial and
psychosexual history, diagnostic evaluation, and risk assessment, to be completed by the end
of the first phase of treatment.
■ An individual Treatment Plan documenting targeted problem areas, treatment goals, and
treatment activities, to be completed by the end of the first phase of treatment.
■ Treatment contact notes and group participation records.
■ Treatment Progress Reviews, beginning about 180 days after the date of the Treatment Plan,
with Progress Reviews to occur about every 180 days.
■ A Discharge Evaluation report.
9. LEVEL OF PRIVILEGE SYSTEM (LPS)
The CTP employs a Level of Privilege System to encourage CTP inmates to participate and
progress in treatment as well as engage in appropriate behavior. Responsibility for development
and implementation of the privilege system is assigned to the CTP Administrator. Working with
the Unit Manager and Clinical Services Coordinator, the CTP Administrator develops behavior
standards and incentives for each level of privilege, as outlined in the Institution Supplement.
The LPS consists of multiple levels of privilege, with certain privileges associated with each
level. Higher levels have greater privileges; lower levels have fewer. On admission to the CTP,
an inmate is assigned to a baseline privilege level, which may be raised or lowered depending on
the inmate’s behavior and willingness (or refusal) to participate in treatment.
CTP inmates who participate and progress in treatment have the opportunity to attain higher
privilege levels than those who decline. Treatment participants move to a higher privilege level
as they successfully complete each phase of the program.
Based on a consideration of the factors specified above, the MTT will impose an increase or
decrease in an inmate’s level of privilege, as documented in the TBMP. Before a change in
privilege level for a CTP inmate, the MTT ensures consideration of multi-disciplinary factors in
reaching a decision. Review of the CTP inmate’s progress and LPS assignment will be
conducted on at least a quarterly basis.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

22

10. CONDITIONS OF CONFINEMENT
Conditions of confinement for inmates in the CTP are designed to provide an environment that
fosters treatment participation while ensuring the safety and security of inmates, the institution,
and the public. Federal Regulations (rules) applicable to pretrial inmates also apply to CTP
inmates. See 28 CFR Part 551. All Bureau policies also apply unless this policy specifies
otherwise. The following exceptions are necessary to further the therapeutic mission of the CTP
and minimize security risks.
a. Environment. To the extent practicable, CTP inmates are kept separate from sentenced
inmates. Limited incidental contact is permissible with appropriate supervision and only when
necessary to afford access to services or programming.
b. Living Quarters. CTP inmates reside in a housing unit separate from sentenced inmates.
c. Clothing. CTP inmates are issued and required to wear institution clothing.
d. Personal Hygiene. CTP inmates receive necessary personal hygiene items and are expected
to comply with 28 CFR part 551, subpart A, and BOP policy on personal grooming.
e. Meals. Meals are provided to CTP inmates in the designated food service area. Meals are
scheduled at different times than for sentenced inmates to maintain separation of the populations.
CTP inmates may have incidental contact with sentenced inmates who are working in Food
Services.
f. Recreation. CTP inmates have the opportunity to engage in various recreational activities. If
recreation areas are shared with sentenced inmates, recreation for CTP inmates is scheduled at
different times to maintain separation.
g. Commissary. CTP inmates will receive commissary privileges in accordance with BOP
policy.
h. Visitation. CTP inmates may receive visitors in accordance with BOP policy. Upon arrival
to the CTP, certified and committed inmates must resubmit the visiting list to CTP staff for
review. CTP inmates may be restricted from visiting persons who are:
■ Prior child or adult victims of sexual offenses committed by the inmate.
■ Children groomed by the inmate for sexual assault or other predatory behavior involving
children or their caregivers.
■ Children not adequately supervised by an accompanying visiting adult.
P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

23

■ Any other visitor deemed inappropriate due to the inmate’s risk to engage in sexually
offensive behavior or risk to the visitor.
i. Work and Compensation. CTP inmates are not required to work in accordance with BOP
policy. A CTP inmate interested in obtaining a work assignment must notify CTP staff, who
determine the availability of, and the inmate’s suitability for, work assignments.
j. Correspondence and Telephone Communication. CTP inmates may correspond with
persons in the community and use the telephone in accordance with BOP policy. However, they
may be restricted from corresponding and/or communicating telephonically with individuals who
are:
■ Prior child or adult victims of sexual offenses committed by the inmate.
■ Children being groomed by the inmate for sexual assault or other predatory behavior
involving children or their caregivers.
■ Other sexual offenders outside the CTP.
■ Any other contact with the general public or organization deemed inappropriate by staff due
to its association with the inmate’s risk to engage in sexually offensive behavior.
k. Personal Property. CTP inmates may acquire and possess personal property in accordance
with BOP policy. The Warden has the discretion to restrict the possession of personal property
deemed inappropriate by staff due to its association with the inmate’s risk to engage in sexually
offensive behavior. Such property may include, but is not limited to:
■ Items that may be used as sexual paraphernalia (e.g., photographs, pictures, or drawings
depicting adults or children in sexually explicit or suggestive poses or situations).
■ Materials that promote the sexual exploitation of children (e.g., written materials that
romanticize adult-child sex).
■ Written correspondence in which individuals are discussed in a sexualized way.
■ Written or pictorial materials that promote violence or reflect a degrading attitude to persons
based on gender.
■ Any other material deemed inappropriate by CTP staff due to its association with the
inmate’s risk to engage in sexually offensive behavior.
l. Incoming Publications. CTP inmates may receive publications in accordance with BOP
policy. The Warden has the discretion to restrict incoming publications deemed inappropriate by
staff due to their association with the inmate’s risk to engage in sexually offensive behavior.
These publications may include, but are not limited to:

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

24

■ Items that may be used as sexual paraphernalia (e.g., photographs, pictures, or drawings
depicting adults or children in sexually explicit or suggestive poses or situations).
■ Materials that promote the sexual exploitation of children (e.g., written materials that
romanticize adult-child sex).
■ Written or pictorial materials that promote violence or reflect a degrading attitude to persons
based on gender.
■ Any other material deemed inappropriate by CTP staff due to its association with the
inmate’s risk to engage in sexually offensive behavior.
m. Administrative Remedies. CTP inmates may use the Administrative Remedy Program in
accordance with BOP policy.
n. Legal Activities. CTP inmates may perform legal activities in accordance with BOP policy.
o. Religious Activities. CTP inmates may pursue religious beliefs and practices in accordance
with BOP policy.
p. Medical Care. CTP inmates are provided with the same level of medical (including dental),
psychiatric, and psychological care in accordance with BOP policy.
q. Education. CTP inmates have access to educational, occupational, and leisure activities in
accordance with BOP policy.
r. Discipline. CTP inmates are required to comply with BOP rules on inmate discipline in
accordance with BOP policy. CTP staff will be involved throughout the investigative and
disciplinary process to provide clinical input and recommendations.
s. Restrictive Housing. CTP inmates who require restrictive housing (e.g., Special Housing
Unit) to ensure the safety of inmates and staff and the orderly operation of the institution will be
housed in a setting in accordance with BOP policy. CTP inmates housed in restrictive housing
should continue to receive sex offender treatment programming unless such participation would
pose an unnecessary risk to the safety and security of CTP inmates or staff, or to the orderly
operation of the institution.
11. ANNUAL REVIEW OF COMMITTED INMATES
Per 18 U.S.C. § 4247(e), the CTP conducts an annual examination of each committed inmate’s
progress and assesses the need for continued commitment. A report of the examination is

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

25

submitted to the court of commitment within one year of the inmate’s initial commitment and
every year thereafter.
Operational Procedures
■ The Forensic Coordinator, under the supervision of the CTP Administrator, will ensure that
an evaluation by a Forensic Psychologist is completed annually under section 4247. The
report is submitted to the court of commitment. In addition, counsel for the inmate or his/her
legal guardian may, at any time during the commitment (except 180 days directly after a
court determination that the person should continue to be committed), file with the court that
ordered the commitment a motion for a hearing to determine whether he/she should be
discharged. This filing would necessitate either an evaluation or an addendum to a prior
evaluation that was completed within a reasonable time frame.
■ The Forensic Coordinator, under the supervision of the CTP Administrator, coordinates,
assigns, and tracks annual reviews.
■ The annual report conforms to the requirements of both legal and professional standards for
the evaluation of sexually dangerous individuals.
■ The annual report should contain the opinion of the evaluator concerning the need for
continued treatment.
12. RECOMMENDATION FOR DISCHARGE
CTP clinical staff consult with the CTP Administrator as well as with legal staff regarding any
proposed recommendation for discharge of a CTP inmate. The CTP Administrator will present
such recommendations to the Warden.
a. Conditional Discharge. Pursuant to section 4248(e), when CTP staff opine that an inmate is
no longer sexually dangerous, or will not be sexually dangerous provided he/she is released
under a prescribed regimen of medical, psychiatric, or psychological care or treatment, they
consult with and obtain the approval of the Warden. The Warden files a certificate accompanied
by a treatment discharge summary and forensic evaluation report that supports conditional
release with the appropriate court.
b. Unconditional Discharge. Per section 4248(e), if CTP staff opine that a person is no longer
sexually dangerous and warrants release without conditions, the Warden files a certificate
accompanied by a treatment discharge summary and forensic evaluation report that supports such
an unconditional discharge with the appropriate court.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

26

13. AGENCY ACA ACCREDITATION PROVISIONS
■ American Correctional Association Standards for Adult Correctional Institutions, 4th
Edition: 4-4281-4, 4-4371M.
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-4D-22-3, 4-ALDF-4C-30M.
REFERENCES
Program Statements
P1315.07
Legal Activities, Inmate (11/5/1999)
P1330.18
Administrative Remedy Program (1/6/2014)
P5100.08
Inmate Security Designation and Custody Classification (9/12/2006)
P5251.06
Inmate Work and Performance Pay (10/1/2008)
P5265.14
Correspondence (4/5/2011)
P5266.11
Incoming Publications (11/9/2011)
P5267.08
Visiting Regulations (5/11/2006)
P5270.09
Inmate Discipline Program (7/8/2011)
P5270.10
Special Housing Units (7/29/2011)
P5300.21
Education, Training and Leisure Program Standards (2/18/2002)
P5580.08
Inmate Personal Property (8/22/2011)
P5800.16
Mail Management Manual (4/5/2011)
P5360.09
Religious Beliefs and Practices (6/12/2015)
P6031.04
Patient Care (6/3/2014)
Other Standards
■ American Psychological Association (APA) Ethical Principles of the Psychologists and Code
of Conduct (6/1/2010).
■ Association for the Treatment of Sexual Abusers (ATSA): Practice Standards and Guidelines
(2014) and Professional Code of Ethics (2004).
■ Prison Rape Elimination Act, Prisons and Jail Standards, 28 C.F.R. Part 115.41.
Federal Regulations
Federal Regulations in this Program Statement are found in 28 CFR § 549.90-95.
BOP Forms
BP-A1044

P5394.01

Notice of Psychological Evaluation

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

27

Records Retention Requirements
Requirements and retention guidance for records and information that apply to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

28

Attachment A. SENTRY CMA Assignments Entered by DSCC and Institution Staff
Inmates who qualify for review under the Adam Walsh Act (see Section 1) have one of the
following Walsh Act CMA assignments applied by the DSCC classification or institution staff:
■ WA NO HIST: NO WALSH ACT OFFENSE HISTORY
This assignment is applied when there is no evidence of a criminal sexual offense (i.e., arrest,
charge, or conviction) in the inmate’s criminal history.
■ WA NO CONV: WALSH ACT HIST – NO CONVICTION
This assignment is applied when there is evidence of a criminal sexual offense (e.g., arrest or
charge) that did not result in a conviction (e.g., allegations only, dismissed charge, nolle
prossed, or acquittal).
■ WA W CONV: WALSH ACT HIST – WITH CONVICTION
This assignment is applied when there is evidence of a criminal sexual offense that resulted
in a conviction. What is of relevance is the offense conduct, not the actual conviction. In
other words, a “non-sexual” conviction resulting from a plea agreement (e.g., an offender
who pleads guilty to an assault but committed rape, or a burglary conviction that involved a
sexual assault) would be captured under this assignment.
Inmates with a qualifying Walsh Act CMA assignment (WA W CONV or WA NO CONV) have
the following Walsh Act CMA assignment added when the inmate is at 18 months from release,
or immediately, for cases with less than 18 months to serve:
■ WA REFER: REFERRED TO CERT REVIEW PANEL
The inmate has been referred to the SOCRB for certification review.
Walsh Act - CMA Assignments Entered by the Bureau’s Sex Offender Certification Review
Branch
The Sex Offender Certification Review Branch will review and apply one of the following
assignments for inmates with WA REFER:
■ WA NOT CER: WALSH ACT – NOT CERTIFIED
This assignment is entered when an inmate is not certified as a sexually dangerous person
and has been approved for release.

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

29

■ WA TRANSFR: WALSH ACT – REQUIRES TRANSFER
This assignment is entered when an inmate is transferred for certification review purposes.
■ WA PRE-CRT: WALSH ACT – NEEDS PRECERT EVAL
The inmate has been referred for a precertification evaluation and is awaiting the final
decision by the Certification Review Panel.
■ WA CERTIFIED: WALSH ACT – CIV COMT CERTIFIED
The U.S. Attorney’s Office has filed an official certification petition with the Clerk of the
Court, and the inmate has been certified as a “Sexually Dangerous Person.”

P5394.01

2/1/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

30

